Citation Nr: 0520654	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-24 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to the service-connected 
disability of bilateral pes planus.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
disability of bilateral pes planus.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a total 
disability rating based on individual unemployability, and a 
February 2003 rating decision which denied both claims for 
secondary service connection. 

The veteran appeared before the undersigned Veterans Law 
Judge in June 2005, at a Travel Board hearing sitting at St. 
Petersburg, to present testimony on the issues on appeal.  He 
submitted additional evidence at that time and waived RO 
consideration of the same.  The hearing transcript has been 
associated with the claims file.

In July 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).

The issues of entitlement to service connection for a low 
back disorder, claimed as secondary to the service-connected 
foot disability, and entitlement to a total disability rating 
based on individual unemployability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.






FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes planus.

2.  The medical evidence establishes that it is as likely as 
not that as a result of the veteran's service-connected foot 
disability, his walking pattern and gait have been altered 
and have contributed to the overall problems in his hips, to 
include instability and arthritis.  


CONCLUSION OF LAW

The veteran's bilateral hip arthritis has been aggravated by 
his service-connected bilateral foot disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. § 3.159(c) (2004).  As 
will be discussed below, the Board finds that secondary 
service connection for a bilateral hip disorder is warranted.   
As such, a discussion of the VCAA is not needed.


Secondary Service Connection

The veteran contends that his bilateral hip arthritis was 
caused by his altered gait which is the result of his 
service-connected bilateral pes planus.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.
  
The Board notes that in this case, there are two competent 
medical opinions of record which differ on the question of 
the relationship between the veteran's bilateral hip 
disability and his service-connected pes planus.

A November 2002 opinion by the veteran's treating 
orthopedist, a joint replacement specialist, referenced a 
connection between the veteran's foot problems and the 
arthritis in his hip.  Specifically, the doctor opined that 
the veteran's intercurrent foot problems have disrupted his 
normal walking pattern and gait, which in turn have 
interfered with his ability to maintain his hips in a stable 
position.  This has caused the veteran to trip multiple 
times, leading to continued dislocations of the hips.  He 
concluded by stating that the problems with the veteran's 
feet have contributed to the overall problems with his hips.

Based on examination in January 2003, a VA physician opined 
that the veteran's bilateral pes planus was a small 
contributing factor to his impairment of walking, but that 
the pes planus was not the cause of degenerative changes in 
the hips.  No further explanation was offered. 

The Board finds that the private opinion is more probative on 
the specific issue at hand, i.e., whether the veteran's 
service-connected foot disability has aggravated his 
bilateral hip disability.  Particularly, the private 
orthopedic specialist, who had full access to the veteran's 
medical history, stressed the effect of the veteran's foot 
disability with resultant abnormal gait on his hips, thus 
providing a clear basis for his medical opinion.  

The VA physician, on the other hand, focused on the condition 
of pes planus, seemingly in isolation from the veteran's 
symptoms, and its unlikelihood of causing degenerative 
changes in the hips.  Though he offered no discussion of 
whether the abnormal gait has contributed to the problems 
with his hips, he did base his opinion on a thorough medical 
examination and a review of the record.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who examined the veteran's medical records, as 
sufficient to place the evidence in equipoise as to whether 
the veteran's bilateral pes planus has aggravated his 
bilateral hip disability.  Under the circumstances, giving 
the benefit of the doubt to the veteran, the Board concludes 
that the veteran's bilateral hip arthritis was aggravated by 
his service-connected pes planus.  Accordingly, service 
connection is warranted. 


ORDER

Service connection for bilateral hip arthritis, as secondary 
to bilateral pes planus, is granted.


REMAND

The veteran underwent a VA examination in January 2003, at 
which time degenerative joint disease (DJD) of the spine was 
noted.  The opinion offered was that the veteran's pes planus 
was "not the cause of the degenerative changes of the 
spine."  The opinion did not comment on whether the 
veteran's DJD had been aggravated by his service-connected 
pes planus.  The Board finds that further medical opinion is 
required to assess whether it is at least as likely as not 
(probability of fifty percent or more) that there is 
aggravation of the veteran's back disability which is 
proximately due to, or the result of, any of his service-
connected disabilities, to include the bilateral hip 
arthritis, for which service connection was granted by the 
Board above.  

The veteran has applied for a total disability rating based 
on individual unemployability (TDIU).  The Board notes that 
under the law, a medical examination is required in 
conjunction with this claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  At the time of his initial claim in 
August 2002, such examination was sought.  However, an 
opinion was not secured as to whether the veteran's service-
connected disabilities prevent him from maintaining gainful 
employment.  It is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the severity of 
all the veteran's service-connected disabilities and would be 
instructive with regard to the appropriate disposition of the 
issue under appellate review.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claims."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be scheduled for a VA 
examination by a physician to determine the 
etiology of the back disability and the 
severity of his service-connected 
disabilities (bilateral hip arthritis, 
duodenal ulcer, bilateral pes planus, 
residuals of a right ankle sprain, and 
fistula in ano).  The claims folder should be 
made available to the examiner, and the 
examiner should verify that the claims folder 
was reviewed.  All testing deemed necessary 
should be conducted and the results reported 
in detail.  In conjunction with a review of 
the claims folder and the examination of the 
veteran, the physician is asked to render 
opinions as to the following:
	
a.  Whether there has been an increase 
in the veteran's back disability which 
is proximately due to, or the result of, 
any of his service-connected 
disabilities.  
	
b.  Whether the veteran is unable to 
secure or follow a substantially gainful 
occupation as a result of his service-
connected disabilities.  The Board notes 
that consideration may be given to the 
veteran's level of education, special 
training, and previous work experience 
in arriving at a conclusion, but not to 
his age or to the impairment caused by 
non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


